ORDER
PER CURIAM.
Appellant, Herman Armstead (“plaintiff’), appeals the summary judgment of the Circuit Court of the City of St. Louis in favor of respondent, Tech Electronics, Inc. (“defendant”), on plaintiffs slip and fall action against defendant. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).